DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Langley on 4/20/2022.

The claims in the application have been amended as follows:

1. (Currently Amended) 	A vehicle door locking and unlocking vehicle-mounted device comprising:
	communication means for receiving a lock command or an unlock command from a user terminal directly or through a server; and
	at least two internal relays connected to wiring installed in a vehicle between a door key switch installed in the vehicle and a door lock actuator installed in the vehicle, wherein
	the internal relays include a first internal relay and a second internal relay connected in parallel to ground or a power supply, the first internal relay and the second internal relay independently connected to at least one external relay to respectively control locking and unlocking of a door installed in the vehicle,
	the external relay includes a first external relay and a second external relay,
	the door lock actuator is powered through two power feed lines,
	when the lock command is received, a state of the first internal relay changes for a first predetermined time, so that one of the power feed lines is grounded by the first external relay to drive the door lock actuator in a first direction to lock the door, and
	when the unlock command is received, a state of the second internal relay changes for a second predetermined time, so that the other of the power feed lines is grounded by the second external relay to drive the door lock actuator in a second direction to unlock the door,
the communication means receives an engine starting relay control command to switch between a starting-disabled state and a starting-enabled state of the vehicle from the server,
	the vehicle-mounted device further comprises:
		engine starting relay input/output means for controlling an engine starting external relay configured to switch between the starting-disabled state and the starting-enabled state of the vehicle; and
		vehicle information-associated control means for controlling the engine starting external relay based on the engine starting relay control command.

2. (Original)	The vehicle door locking and unlocking vehicle-mounted device according to claim 1, wherein the door lock actuator is any one of a door lock motor unit, a vacuum pump unit, and a central door lock module.

3. - 7. (Cancelled)	

8. (Currently Amended)	A vehicle door locking and unlocking vehicle-mounted device comprising:
	communication means for receiving a lock command or an unlock command from a user terminal directly or through a server; and
	at least two internal relays connected to wiring installed in a vehicle between a door key switch installed in the vehicle and a door lock actuator installed in the vehicle, wherein
	the internal relays include a first internal relay and a second internal relay connected in parallel to ground or a power supply, the first internal relay and the second internal relay independently connected to at least one external relay to respectively control locking and unlocking of a door installed in the vehicle,
	the external relay includes a first external relay and a second external relay,
	
	the two power feed lines are connected with a door lock relay unit respectively through first external relay and a second external relay, and at least part of wiring at a portion bypassed by the first external relay and the second external relay is cut off,
	when the lock command is received, a state of the first internal relay changes for the first predetermined time, so that power supply voltage is applied from the first external relay to one of the power feed lines to drive the door lock actuator in a first direction to lock the door, and
	when the unlock command is received, a state of the second internal relay changes for the second predetermined time, so that power supply voltage is applied from the second external relay to the other of the power feed lines to drive the door lock actuator in a second direction to unlock the door,
the communication means receives an engine starting relay control command to switch between a starting-disabled state and a starting-enabled state of the vehicle from the server,
	the vehicle-mounted device further comprises:
		engine starting relay input/output means for controlling an engine starting external relay configured to switch between the starting-disabled state and the starting-enabled state of the vehicle; and
		vehicle information-associated control means for controlling the engine starting external relay based on the engine starting relay control command.

9. (Currently Amended)	A vehicle door locking and unlocking vehicle-mounted device comprising:
	communication means for receiving a lock command or an unlock command from a user terminal directly or through a server; and
	at least two internal relays connected to wiring installed in a vehicle between a door key switch installed in the vehicle and a door lock actuator installed in the vehicle, wherein
	the internal relays include a first internal relay and a second internal relay connected in parallel to ground or a power supply, the first internal relay and the second internal relay independently connected to at least one external relay to respectively control locking and unlocking of a door installed in the vehicle,
	the external relay includes a first external relay and a second external relay,
	
	the one power feed line is connected through a first external relay and a second external relay, and at least part of wiring at a portion bypassed by the first external relay and the second external relay is cut off,
	when the lock command is received, a state of the first internal relay changes for the first predetermined time, so that the one power feed line is grounded to drive the door lock actuator in a first direction to lock the door, and
	when the unlock command is received, a state of the second internal relay changes for the second predetermined time, so that power supply voltage is applied to the one power feed line to drive the door lock actuator in a second direction to unlock the door,
the communication means receives an engine starting relay control command to switch between a starting-disabled state and a starting-enabled state of the vehicle from the server,
	the vehicle-mounted device further comprises:
		engine starting relay input/output means for controlling an engine starting external relay configured to switch between the starting-disabled state and the starting-enabled state of the vehicle; and
		vehicle information-associated control means for controlling the engine starting external relay based on the engine starting relay control command.

10. (Currently Amended) 	A vehicle door locking and unlocking vehicle-mounted device comprising:
	communication means for receiving a lock command or an unlock command from a user terminal directly or through a server; and
	at least two internal relays connected to wiring installed in a vehicle between a door key switch installed in the vehicle and a door lock actuator installed in the vehicle, wherein
	the internal relays include a first internal relay and a second internal relay connected in parallel to ground or a power supply, the first internal relay and the second internal relay independently connected to at least one external relay to respectively control locking and unlocking of a door installed in the vehicle,
	the external relay includes a first external relay and a second external relay,
	
	the one power feed line is connected through a first external relay, and at least part of wiring at a portion bypassed by the first external relay is cut off,
	when the lock command is received, a state of the first internal relay changes for the first predetermined time, so that power supply voltage is applied to the one power feed line to drive the door lock actuator in a first direction to lock the door, and
	when the unlock command is received, a state of the second internal relay changes for the second predetermined time, so that the one power feed line is grounded to drive the
door lock actuator in a second direction to unlock the door,
the communication means receives an engine starting relay control command to switch between a starting-disabled state and a starting-enabled state of the vehicle from the server,
	the vehicle-mounted device further comprises:
		engine starting relay input/output means for controlling an engine starting external relay configured to switch between the starting-disabled state and the starting-enabled state of the vehicle; and
		vehicle information-associated control means for controlling the engine starting external relay based on the engine starting relay control command.

11-13. (Cancelled)

14. (Original)	The vehicle door locking and unlocking vehicle-mounted device according to claim 10, further comprising vehicle information detecting means for detecting at least an on/off state of vehicle power, wherein
	the vehicle information-associated control means controls the engine starting external relay based on an elapsed time since a change in the on/off state of vehicle power detected by the vehicle information detecting means.

15. (Previously Presented)	A vehicle comprising the vehicle-mounted device according to claim 1.

16. (Previously Presented)	A vehicle door locking and unlocking system comprising the vehicle-mounted device according to claim 1.

17. (Original)	The vehicle door locking and unlocking system according to claim 16, wherein the server makes a reservation for a certain vehicle based on operation from a user terminal.

18. (Original)	The vehicle door locking and unlocking system according to claim 17, wherein the server transmits door lock key information corresponding to the vehicle-mounted device of the certain vehicle to the user terminal in advance based on information on the reservation, and
	the user terminal transmits a lock command or an unlock command directly to the vehicle-mounted device or to the vehicle-mounted device through the server, based on the door lock key information.

19. (Previously Presented)	The vehicle door locking and unlocking system according to claim 16, wherein the server transmits, to the vehicle-mounted device of the certain vehicle, an engine starting relay control command to switch the vehicle to a starting-disabled state in a case:
	where the certain vehicle is used without an advance reservation;
	where there is a problem in making payment for the reservation;
	where the certain vehicle is used for a predetermined period or longer beyond a period of the reservation without advance procedure for extension;
	where the certain vehicle is used in a geographical range beyond a range set at the time of reservation; or
	where a manner of usage of the certain vehicle violates a condition set at the time of reservation.

20. (Previously Presented)	The vehicle door locking and unlocking system according to claim 17, wherein when the door lock key information is not sent from the user terminal, the server also transmits a lock command or an unlock command to the vehicle-mounted device of the certain vehicle upon confirmation of the reservation and user authentication by the server.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the prior arts teach or suggest a vehicle mounted device further including all the limitations as presented in independent claims 1, 8, 9 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140159480 teaches a vehicle door lock control device post-installed on a vehicle includes an unlocking relay having a fixed contact connectable to either one of an unlocking signal lead wire and a neutral lead wire via a first interrupt connection terminal and a movable contact connectable to the other of the unlocking signal lead wire and the neutral lead wire via a second interrupt connection terminal, an unlocking concealed switch mountable on vehicle body exterior, and an unlocking relay control unit connectable to a vehicle permanent power supply and connected to the concealed switch. The relay control unit controls the relay so that the movable contact is connected to the fixed contact when the concealed switch is manually operated. The interrupt connection terminals include metal needles thrust into the signal lead wire and the neutral lead wire to be connectable to the unlocking signal lead wire and the neutral lead wire, respectively.
DE4032613C1 teaches a control circuit centrally activates the locking/unlocking mechanism for each vehicle lock and has two control inputs (2,3,4), each supplied from a bistable switch (5,6,7). The first switch (5) is coupled to the respective control input (2) via a relay (12) controlled by a manual unlocking button (13,13'). The second switch (6) is coupled to its control input (3) via a second relay switch contact (16) operated via a manual locking button (18,18'). The relay (12) is coupled to the positive battery terminal via a key-operated switch (ZU). ADVANTAGE - Simple manual locking and unlocking.
RU2309861C1 teaches proposed remote controlled relay is controlled by central control unit in standard on-board circuit of automobile. Remote controlled relay contains motion sensor unit, delay element and electromechanical relay. Contacts of relay are designed for connection to functional members of automobile and to alarm signaling units. Motion sensor unit includes horizontal motion sensor on base of two-coordinate accelerometer and vertical motion sensor on base of one-coordinate accelerometer. Remote controlled relay includes also microprocessor and self-contained supply and control unit. Input of the latter is connected to supply bus, first output, to first control, input of microprocessor and second output is connected to microprocessor supply input and through relay winding, with functional input of microprocessor. First and second signal inputs of microprocessor are connected to first and second coordinate outputs of horizontal motion sensor, third signal input is connected to output of vertical motion sensor, and second control input is connected to output of delay element. Delay element is connected, through supply bus and ignition switch, to automobile storage battery. Proposed remote controlled relay provides both antitheft protection and alarm signaling at horizontal and vertical movements of vehicle.
KR20140128044 teaches a signal relay device for remotely controlling a plurality of subjects of a vehicle to be controlled using a portable terminal. The signal relay device is mounted on a vehicle, receives a function control signal transmitted from a portable terminal from a relay control unit, and outputs a control command to an electrical control unit (ECU) via a remote control unit. The signal relay device comprises the remote control unit which is mounted on a receiving unit positioned at one location inside a housing and a relay control unit which includes a first side portion formed on a first printed circuit board (PCB), wherein the first side portion has at least one corner portion along a second side portion such that the first side portion surrounds the second side portion formed on a second PCB. The relay control unit includes a connection line which is connected to a key signal input terminal provided on the second PCB through a first connection portion formed on the first PCB in order to transmit the control command corresponding to the function control signal to the remote control unit.
JP 2002019548 teaches provide a vehicular access server in a data communication network for a portable terminal unit, and enable state checking and remote controlling of a vehicle, while watching a screen, by using a browser (a reading soft) of the portable terminal unit. SOLUTION: The vehicular access server 3 is set on the network 2, and a control device 5 for checking a vehicular state and a communication terminal 4 connected to the control device 5 are installed on the vehicle. The communication terminal 4 in the vehicle is called from the outside of the vehicle by using the portable terminal unit 1 through the vehicular access server 3 in the vehicle, thereby starting the control device 5 in the vehicle. State checking and remote controlling of the vehicle are conducted through a menu formation type operation interface by a character or a pattern, while watching a display 11 of the portable terminal unit 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689